Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
31, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00723-CV


                        GIL RAMIREZ, SR., Appellant

                                       V.

              AMERICAN FIRST NATIONAL BANK, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-25602


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 22, 2014. On August 27,
2015, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.